—Judgments, Supreme Court, New York County (Edward Lehner, J.), entered on March 20, *2651998 and April 23, 1998, respectively, which awarded plaintiff the principal amount of $34,188.96 in rent arrears and possession of the premises, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 20, 1998, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing March 20, 1998 judgment. Appeal from order, same court and Justice, entered on or about June 3, 1998, unanimously dismissed, without costs, as taken from a nonappealable order.
We agree with the IAS Court that defendant, in opposing plaintiffs motion for entry of the default judgments appealed from, failed to establish either a reasonable excuse for not answering the complaint or a meritorious defense. We note in addition that the court properly exercised its discretion when it required defendant to file an undertaking as a condition of vacatur (CPLR 5015 [a]; see, Rubin v Payne, 103 AD2d 946, appeal dismissed 64 NY2d 754). We have considered defendant’s remaining contentions and find them unpersuasive. Concur— Nardelli, J. P., Wallach, Tom and Andrias, JJ.